EXECUTION VERSION





--------------------------------------------------------------------------------



GUARANTY
from
NORFOLK SOUTHERN CORPORATION


DATED AS OF MARCH 1, 2019





--------------------------------------------------------------------------------





4283388
4838-1531-4050

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
SECTION
HEADING
PAGE
 
 
 
Section 1.
Guarantee
1


Section 2.
Guarantor’s Obligations Unconditional
3


Section 3.
Waiver of Subrogation
6


Section 4.
Reasonableness and Effect of Waivers
6


Section 5.
Transfers by Beneficiaries
6


Section 6.
No Waiver by Beneficiaries
7


Section 7.
Guarantor Representations and Warranties
7


Section 8.
Affirmative Covenants
12


Section 9.
Negative Covenants
16


Section 10.
Successors and Assigns
21


Section 11.
Severability
21


Section 12.
Submission to Jurisdiction; Service of Process
21


Section 13.
Notices
21


Section 14.
Amendment
21


Section 14.
Governing Law; Waiver of Jury Trial
22


Section 16.
No Advisory or Fiduciary Responsibility
22









--------------------------------------------------------------------------------






GUARANTY


THIS GUARANTY, dated as of March 1, 2019 is made by NORFOLK SOUTHERN
CORPORATION, a Virginia corporation (in its capacity as guarantor hereunder, the
“Guarantor”) in favor of the Beneficiaries (as hereinafter defined) (the
“Guaranty”).
W I T N E S S E T H:


WHEREAS, Norfolk Southern Railway Company, a Virginia corporation (“Lessee”), BA
Leasing BSC LLC, a Delaware limited liability company (“Lessor”), the Rent
Assignees party thereto and Bank of America, N.A., not in its individual
capacity, except as expressly stated herein, but solely as Administrative Agent
(the “Administrative Agent”) have entered into that certain Participation
Agreement dated as of March 1, 2019 (as it may be modified, amended or restated
from time to time as and to the extent permitted thereby, the “Participation
Agreement”; and, unless otherwise defined herein or the context hereof otherwise
requires, terms which are defined or defined by reference in the Participation
Agreement shall have the same meanings when used herein as such terms have
therein); and


WHEREAS, it is a condition precedent to the consummation by the Beneficiaries
(as hereinafter defined) of the transactions to be consummated on the Document
Closing Date that Guarantor execute and deliver this Guaranty; and


WHEREAS, (a) Lessee is a direct or indirect wholly-owned Subsidiary of Guarantor
and (b) it is in the best interests of Guarantor that the Overall Transaction
and the Document Closing Date occur; and


WHEREAS, this Guaranty, and the execution, delivery and performance hereof, have
been duly authorized by all necessary corporate action of Guarantor;


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by
Guarantor, Guarantor hereby agrees as follows:


Section 1.    Guarantee. Guarantor hereby irrevocably and unconditionally
guarantees to Lessor, the Administrative Agent, each Participant, each other
Indemnitee and their respective successors and permitted assigns (individually,
a “Beneficiary” and collectively, the “Beneficiaries”) (a) the full and prompt
payment when due, whether by acceleration or otherwise, and at all times
thereafter, of and (b) the full and prompt performance of all of the Liabilities
(as hereinafter defined), including, interest or yield on any such Liabilities,
whether accruing before or after any bankruptcy or insolvency case or proceeding
involving Lessee or any other Person, and, if interest or yield on any portion
of such obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, including such interest and yield as
would have accrued on any such portion of such obligations if such case or
proceeding had not commenced, and further agrees to pay all expenses (including
reasonable attorneys’ fees actually incurred and





--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


legal expenses) paid or incurred by any Beneficiary in endeavoring to collect
the Liabilities, or any part thereof, and in enforcing this Guaranty. The term
“Liabilities,” as used herein, shall mean all of the following, in each case
howsoever created, arising or evidenced, whether direct or indirect, joint or
several, absolute or contingent, or now or hereafter existing, or due or to
become due: all Rent (including, but not limited to Basic Rent and Supplemental
Rent), Lease Balance, Purchase Amount, Casualty amounts, Ground Lease Rent,
Ground Sublease Rent, Authority Lease Rent, Recourse Amount, Sale Option
Recourse Amount, indemnities and all additional amounts and other sums at any
time due and owing, and required to be paid by Lessee under the terms of the
Lease, Participation Agreement, Construction Agency Agreement, Ground Lease,
Ground Sublease, Authority Lease, Bond Documents or any other Operative Document
and all other obligations, covenants and agreements to be performed by Lessee
under the Lease, Participation Agreement, Construction Agency Agreement, Ground
Lease, Ground Sublease, Authority Lease, Bond Documents or any other Operative
Document (whether or not Lessee, Guarantor or any other Person shall be relieved
or released from any or all liability or obligations under any thereof, except
on account of the full and indefeasible payment and performance of all
Liabilities).


In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or any other law affecting the
rights of creditors generally, if the obligations of Guarantor under this
Guaranty would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by Guarantor or any other Person, be automatically
limited and reduced to the highest amount which is valid and enforceable as
determined in such action or proceeding.


Guarantor agrees that upon the occurrence of an Event of Default described in
Section 16.1(h) or (i) of the Lease or Section 5.1(k) or (l) of the Construction
Agency Agreement, Guarantor will pay to the Beneficiaries forthwith the full
amount which would be payable hereunder by Guarantor as if all Liabilities were
then due and payable.


This Guaranty shall in all respects be an absolute and unconditional guaranty of
payment and performance (and not of collection), and shall remain in full force
and effect until the full and indefeasible payment and performance of all of the
Liabilities and Guarantor’s obligations hereunder (notwithstanding, without
limitation, the dissolution of Guarantor). The liability of Guarantor hereunder
may be enforced without the Beneficiaries being required to resort to any other
right, remedy or security.


The Guarantor shall not be obliged to satisfy a demand under this Guaranty
unless the Beneficiaries have previously notified the Guarantor of their
intention to make a demand under this Guaranty (including the amount of such
demand) at least ten (10) Business Days prior to sending such demand to the
Guarantor; provided, however, that no such demand shall be required, and such
Liabilities shall be due in accordance with their terms, upon the occurrence of
an Event of Default described in Section 16.1(h) or (i) of the Lease or
Section 5.1(k) or (l) of the Construction Agency Agreement.




-2-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


The obligations of Guarantor are independent of any obligations of Lessor, the
Administrative Agent, any Participant or any other Person under any of the
Operative Documents. Each and every default under any of the Operative Documents
with respect to the Liabilities shall give rise to a separate claim and cause of
action hereunder, and separate claims or suits may be made and brought, as the
case may be, hereunder as each such default occurs.


The Administrative Agent on behalf of itself and the Beneficiaries may, from
time to time at its discretion and without notice to Guarantor, but subject to
the provisions of the Operative Documents, take any or all of the following
actions: (a) retain or obtain a lien upon or a security interest in any property
to secure any of the Liabilities or any obligation hereunder; (b) retain or
obtain the primary or secondary obligation of any obligor or obligors, in
addition to Guarantor, with respect to any of the Liabilities; (c) extend or
renew for one or more periods (regardless of whether longer than the original
period), or release or compromise any obligation of Guarantor hereunder or any
obligation of any nature of any other obligor with respect to any of the
Liabilities (including, without limitation, Lessee); (d) release or fail to
perfect its lien upon or security interest in, or impair, surrender, release or
permit any substitution or exchange for, all or any part of any property
securing any of the Liabilities or any obligation hereunder, or extend or renew
for one or more periods (regardless of whether longer than the original period)
or release or compromise any obligations of any nature of any obligor with
respect to any such property; and (e) resort to Guarantor for payment of any of
the Liabilities, regardless of whether Lessor, any Rent Assignee or any other
Person shall have resorted to any property securing any of the Liabilities or
any obligation hereunder or shall have proceeded against any other obligor
primarily or secondarily obligated with respect to any of the Liabilities (all
of the actions referred to in this paragraph being hereby expressly waived by
Guarantor).


Section 2.    Guarantor’s Obligations Unconditional. Guarantor’s obligations
hereunder are independent of Lessee’s obligations under the Lease and the other
Operative Documents or in respect of any other Person, and each Beneficiary may
enforce any of its rights hereunder independently of any other right or remedy
that it may at any time hold with respect to the Liabilities or any security or
other guaranty therefor. To the extent permitted by Law, such obligations shall
be absolute and unconditional, shall not be subject to any counterclaim, setoff,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense (other than full and indefeasible payment and performance of all of
the Liabilities), whether based upon any claim that Lessee, Guarantor or any
other Person may have against any Beneficiary or any other Person or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (other than full and indefeasible payment and performance of all of
the Liabilities) (whether or not Guarantor or any other Person shall have any
knowledge or notice thereof) including, without limitation:


(A)    subject to the terms of the Lease and the other Operative Documents, any
amendment, modification, addition, deletion, supplement or renewal to or of or
other change in the Liabilities or any Operative Document or any of the
agreements referred to in any thereof, or any other instrument or agreement
applicable to any Operative Document or any of the parties to such agreements,
or to the Leased Property, or any assignment, mortgage or transfer thereof or of
any interest therein, or any furnishing or acceptance of additional


-3-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


security for, guaranty of or right of offset with respect to, any of the
Liabilities; or the failure of any security or the failure of any Beneficiary to
perfect or insure any interest in any collateral;


(B)    any failure, omission or delay on the part of Lessee, any Beneficiary or
any other Person to conform or comply with any term of any instrument or
agreement referred to in clause (A) above;


(C)    any waiver, consent, extension, indulgence, compromise, release or other
action or inaction under or in respect of any instrument, agreement, guaranty,
right of offset or security referred to in clause (A) above or any obligation or
liability of Lessee or any Beneficiary or any other Person, or any exercise or
non-exercise by any Beneficiary or any other Person of any right, remedy, power
or privilege under or in respect of any such instrument, agreement, guaranty,
right of offset or security or any such obligation or liability;


(D)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to Lessee or any
Beneficiary or any other Person or any of their respective properties or
creditors, or any action taken by any trustee, receiver or court in any such
proceeding;


(E)    any limitation on the liability or obligations of any Person (including,
without limitation, Lessee) under any Operative Document, the Liabilities, any
collateral security for the Liabilities, any other guaranty of the Liabilities
or any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the foregoing or
any other agreement, instrument, guaranty or security referred to in clause (A)
above or any term of any thereof;


(F)    any defect in the title, compliance with specifications, condition,
design, operation or fitness for use of, or any damage to or loss or destruction
of, or any interruption or cessation in the use of the Leased Property by Lessee
or any other Person for any reason whatsoever (including, without limitation,
any governmental prohibition or restriction, condemnation, requisition, seizure
or any other act on the part of any governmental or military authority, or any
act of God or of the public enemy) regardless of the duration thereof (even
though such duration would otherwise constitute a frustration of a lease),
whether or not resulting from accident and whether or not without fault on the
part of Lessee or any other Person;


(G)    any merger or consolidation of Lessee or Guarantor into or with any other
Person, or any sale, lease or transfer of any of the assets of Lessee or
Guarantor to any other Person;


(H)    any change in the ownership of any shares of capital stock of Lessee or
Guarantor or any corporate change in Lessee or Guarantor;


-4-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


(I)    any recovery of judgment against Lessee, or by any levy of any writ or
process of execution under any such judgment (except to the extent such recovery
indefeasibly reduces the Liabilities);


(J)    any legal characterization of the obligations created by the Lease and
the other Operative Documents as a lease, a secured financing or otherwise;


(K)    absence of any notice to, or knowledge of, Guarantor of the existence or
occurrence of any of the foregoing clauses (A) through (J); or


(L)    any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, and any other circumstance that might otherwise
constitute a legal or equitable defense or discharge of the liabilities of a
guarantor or surety or that might otherwise limit recourse against Guarantor.


The obligations of Guarantor set forth herein constitute the full recourse
obligations of Guarantor enforceable against it to the full extent of all its
assets and properties, notwithstanding any provision in the Lease or any other
Operative Documents.


Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Liabilities and notice of or proof of reliance by any
Beneficiary upon this Guaranty or acceptance of this Guaranty, and the
Liabilities, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guaranty. Guarantor unconditionally
waives, to the extent permitted by law: (a) acceptance of this Guaranty and
proof of reliance by any Beneficiary hereon; (b) notice of any of the matters
referred to in clauses (A) through (L) above, or any right to consent or assent
to any thereof; (c) all notices that may be required by statute, rule of law or
otherwise, now or hereafter in effect, to preserve intact any rights against
Guarantor, including, without limitation, any demand, presentment, protest,
proof or notice of nonpayment under any Operative Document, and notice of
default or any failure on the part of Lessee to perform and comply with any
covenant, agreement, term or condition of any Operative Document; (d) any right
to the enforcement, assertion or exercise against Lessee of any right, power,
privilege or remedy conferred in any Operative Document or otherwise; (e) any
requirement of diligence on the part of any Person; (f) any requirement of any
Beneficiary to take any action whatsoever, to exhaust any remedies or to
mitigate the damages resulting from a default by any Person under any Operative
Document; (g) any notice of any sale, transfer or other disposition by any
Person of any right under, title to or interest in any Operative Document or the
Leased Property; and (h) any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety, or that might otherwise limit recourse against Guarantor.


Guarantor agrees that this Guaranty shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of itself or Lessee
is rescinded or must be otherwise restored by any Beneficiary whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.




-5-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


Guarantor further agrees that, without limiting the generality of this Guaranty,
if an Event of Default shall have occurred and be continuing and any Beneficiary
is prevented by Applicable Law from exercising its remedies under the Operative
Documents, such Beneficiary shall be entitled to receive hereunder from
Guarantor, upon demand therefor, the sums which would have otherwise been due
from Lessee had such remedies been exercised.


Section 3.    Waiver of Subrogation. Until full and indefeasible payment and
performance of all of the Liabilities, Guarantor will not exercise any rights
with respect to any claim or other rights which it may now or hereafter acquire
against Lessee arising from the existence, payment, performance or enforcement
of such Guarantor’s obligations under this Guaranty or any other Operative
Document, including any right of subrogation, reimbursement, contribution,
exoneration, or indemnification, any right to participate in any claim or remedy
of any Beneficiary against Lessee or any property or assets now or hereafter
constituting part of the Collateral, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including the right
to take or receive from Lessee directly or indirectly, in cash or other property
or by setoff or in any manner, payment or security on account of such claim or
other rights (other than to file proofs of claims only if the obligation owing
to each Beneficiary hereunder has been fully satisfied). If any amount shall be
paid to Guarantor in violation of the preceding sentence and the Liabilities
shall not have been indefeasibly paid in cash, such amount shall be deemed to
have been paid to Guarantor for the benefit of, and held in trust for, the
Beneficiaries, and shall forthwith be paid to the Administrative Agent to be
credited and applied pursuant to the terms of the Operative Documents. Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Operative Documents and that the
waiver set forth in this paragraph is knowingly made in contemplation of such
benefits.


Guarantor hereby absolutely, unconditionally and irrevocably waives and agrees
not to assert or take advantage of any defense based upon an election of
remedies by any Beneficiary or any other Person, including an election to
proceed by nonjudicial rather than judicial foreclosure, which destroys or
impairs any right of subrogation of Guarantor or the right of Guarantor to
proceed against any Person for reimbursement, or both.


If all the Liabilities shall be paid indefeasibly in full or performed, Lessee,
Lessor, and any Beneficiary, as the case may be, will, at Guarantor’s request
and expense, execute and deliver to Guarantor appropriate documents, without
recourse and without warranty or representation, necessary to evidence the
transfer by subrogation to Guarantor of an interest in the Liabilities resulting
from such payment by Guarantor.


Section 4.    Reasonableness and Effect of Waivers. Guarantor warrants and
agrees that each of the waivers set forth in this Guaranty is made with full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law. If any of such waivers are determined to be contrary to any Applicable Law
or public policy, such waivers shall be effective only to the maximum extent
permitted by law.


Section 5.    Transfers by Beneficiaries. Each Beneficiary may, from time to
time, whether before or after any discontinuance of this Guaranty, at its sole
discretion and without notice to


-6-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


Guarantor, assign or transfer any or all of its portion of the Liabilities or
any interest therein in accordance with the terms and conditions of the
Operative Documents; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof, such Liabilities shall be and remain
Liabilities for the purposes of this Guaranty, and each and every immediate and
successive assignee or transferee of any of the Liabilities or of any interest
therein shall, to the extent of such assignee’s or transferee’s interest in the
Liabilities, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee were such Beneficiary.


Section 6.    No Waiver by Beneficiaries. No delay in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy; nor shall any modification or waiver of
any of the provisions of this Guaranty be binding upon any Beneficiary except as
expressly set forth in a writing duly signed and delivered on its behalf. No
action permitted hereunder shall in any way affect or impair any Beneficiary’s
rights or Guarantor’s obligations under this Guaranty. For the purposes of this
Guaranty, Liabilities shall include all of the obligations described in the
definition thereof, notwithstanding (to the extent permitted by Applicable Laws)
any right or power of Guarantor or anyone else to assert any claim or defense as
to the invalidity or unenforceability of any such obligation, and, to the extent
permitted by Applicable Laws, no such claim or defense shall affect or impair
the obligations of Guarantor hereunder. Except as required by Applicable Laws,
Guarantor’s obligations under this Guaranty shall be absolute and unconditional
irrespective of any circumstance whatsoever which might constitute a legal or
equitable discharge or defense of Guarantor other than proof of indefeasible
satisfaction or indefeasible payment in full of the Liabilities guaranteed
hereunder. Guarantor hereby acknowledges that there are no conditions to the
effectiveness of this Guaranty.


Section 7.    Guarantor Representations and Warranties. Guarantor represents and
warrants to each of the Beneficiaries as of the Document Closing Date and, other
than with respect to the representation set forth in Section 7(d)(ii) and 7(e)
below, on the date of each Advance Request and each Advance (both immediately
before and after giving effect to the making of such Advance and the application
of the proceeds thereof) that:


(a)    Corporate Existence and Power. Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of Virginia
(or, if another corporation has become Guarantor as permitted by Section 9(c),
the laws of its jurisdiction of incorporation). Guarantor has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to have such licenses, authorizations, consents and approvals could not
be reasonably expected to result in a Material Adverse Effect.


(b)    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by Guarantor of the Operative Documents are
within Guarantor’s corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official (except for filings with governmental
agencies (x) which filings are necessary or desirable in order for Guarantor to
comply with disclosure obligations under applicable laws and (y) which filings,
if not made,


-7-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


would not have any effect on the validity or enforceability of the Operative
Documents and the obligations of Guarantor thereunder) and do not contravene, or
constitute a default under, any provision of law or regulation applicable to
Guarantor (including without limitation the Margin Regulations) or of the
articles of incorporation or by‑laws of Guarantor, or of any agreement under
which Debt may be incurred or any other material agreement or instrument binding
upon Guarantor or any of its Consolidated Subsidiaries (excluding any
contravention or default of any material agreement or instrument as could not
reasonably be expected to result in a Material Adverse Effect) or result in the
creation or imposition of any Lien on any asset of Guarantor or any of its
Consolidated Subsidiaries.


(c)    Binding Effect. This Guaranty, and each other Operative Document to which
Guarantor is a party, constitutes a valid and binding obligation of Guarantor,
enforceable against it in accordance with its terms, subject to (i) applicable
Debtor Relief Laws and (ii) equitable principles of general applicability
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


(d)    Financial Information.


(i)     The consolidated balance sheet of Guarantor and its Consolidated
Subsidiaries as of December 31, 2018 and the related consolidated statements of
income, comprehensive income, cash flows and changes in stockholders’ equity for
the fiscal year then ended, reported on by KPMG LLP and set forth in Guarantor’s
2018 Form 10‑K, a copy of which has been delivered to each of the Participants
or otherwise made available to the Participants as contemplated by Section 8(a),
fairly present, in conformity with generally accepted accounting principles in
the United States, the consolidated financial position of Guarantor and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations, cash flows and changes in stockholders’ equity for such fiscal year.


(ii)    Since December 31, 2018, there has been no material adverse change in
the consolidated financial condition, operations or assets of Guarantor and its
Consolidated Subsidiaries, taken as a whole.


(iii)    The charges, accruals and reserves on the books of Guarantor and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of Guarantor, adequate.


(e)    Litigation. There is no action, suit or proceeding pending against, or to
the knowledge of Guarantor, threatened against or affecting, Guarantor or any of
its Consolidated Subsidiaries before any court or arbitrator or any governmental
body, agency or official, which, if determined adversely, could reasonably be
expected to result in a Material Adverse Effect or which in any manner impairs
the validity or enforceability of the Operative Documents in any material
respect.


(f)    Compliance with Law.


-8-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


(i)    Guarantor and its Consolidated Subsidiaries are in compliance in all
material respects with all applicable provisions of the United States Interstate
Commerce Commission Termination Act of 1995, as amended, and all regulations,
orders, rulings and official interpretations thereunder, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.


(ii)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan. Except as would not reasonably be expected to result in a
Material Adverse Effect, no member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any material contribution or payment
due under any Multiemployer Plan in which more than 100 employees of members of
the ERISA Group participate or under any Plan, or made any amendment to any Plan
or Benefit Arrangement, any of which has resulted in the imposition of a Lien
under Section 430(k) of the Internal Revenue Code or Section 303(k) of ERISA or
which could reasonably be expected to subject any Plan to the increased funding
rules under Section 430 of the Internal Revenue Code or Section 303 of ERISA,
(iii) incurred any material liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA, or (iv) received
any written notification that any Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA) or is insolvent or has been terminated (within the
meaning of Title IV of ERISA).


(g)    Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither Guarantor
nor any Consolidated Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) from any
Environmental Violation or Environmental Claim, (iii) has received notice of any
Environmental Claim or (iv) knows of any basis for any Environmental Claim.


(h)    Taxes. United States consolidated Federal income tax returns of Guarantor
and its Subsidiaries as of the Document Closing Date have been examined and
revenue agent reports have been received for all years up to and including the
fiscal year ended December 31, 2012. Guarantor and its Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by Guarantor or any
Subsidiary or are contesting such assessment in good faith by appropriate
proceedings, except where the failure to so pay or file could not be reasonably
expected to result in a Material Adverse Effect.


-9-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty




(i)    Significant Subsidiaries. Each of Guarantor’s Significant Subsidiaries is
a corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, franchises, consents and
approvals required to carry on its business as now conducted, except where the
failure to have such licenses, authorizations, franchises, consents and
approvals could not be reasonably expected to result in a Material Adverse
Effect.


(j)    Not an Investment Company. Guarantor is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.


(k)    Full Disclosure. All written information (it being understood that such
information will be deemed to include Guarantor’s most recent filings on
Form 10‑K and Form 10‑Q and any filing on Form 8‑K, or posting on Guarantor’s
website at
http://www.nscorp.com/content/nscorp/en/investor‑relations/financial‑reports/sec‑filings.html,
filed or posted since Guarantor’s most recent filing on Form 10‑Q), taken as a
whole, heretofore furnished by Guarantor to the Administrative Agent or any
Participant for purposes of or in connection with this Guaranty, the other
Operative Documents or any transaction contemplated hereby is, and all such
information hereafter furnished by Guarantor to the Administrative Agent or any
Participant will be (in the case of any such information furnished after the
date hereof, after giving effect to any supplements thereto), complete and
correct in all material respects on the date as of which such information is
stated or certified.


(l)    No Default. No Default or Event of Default has occurred and is continuing
and neither Guarantor nor any of its Subsidiaries is in default under or with
respect to any material contract, agreement, lease or other instrument to which
it is a party or by which its property is bound or affected where such default
could reasonably be expected to result in a Material Adverse Effect.


(m)    Anti‑Corruption Laws and Sanctions. Guarantor, its Subsidiaries and their
respective directors, officers, employees, and, to the knowledge of Guarantor,
its agents are in compliance with Anti‑Corruption Laws and applicable Sanctions
in all material respects. None of Guarantor, any Subsidiary or, to the knowledge
of Guarantor, any of their respective directors, officers or employees has taken
any action, directly or indirectly, that would result in a violation by such
Persons of any Sanctions or Anti‑Corruption Laws.


(n)    Appraisal Data. As of the Document Closing Date, the information provided
by Guarantor or any of its Affiliates to the Appraiser and forming the basis for
the conclusions set forth in the Appraisal, taken as a whole, was true and
correct in all material respects and did not omit any information known and
available to Guarantor, Lessee or their Affiliates necessary to make the
information provided not materially misleading.


(o)    No Prohibited Transactions. None of the transactions contemplated by the
Operative Documents will constitute a prohibited transaction within the meaning
of Section 4975(c)(1)(A) through (D) of the Code.




-10-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


(p)    Environmental Condition of the Site. Except as set forth in the
Environmental Audit described in Section 6.1(vi) of the Participation Agreement,


(i)    Guarantor has not received any written notice of, or written inquiry from
any Governmental Authority regarding, any Environmental Claim or any violation
or non‑compliance with Environmental Laws with regard to the Site;


(ii)    Guarantor has not stored, released or transported any Hazardous
Substances on the Leased Property or the Site in violation of Environmental
Laws;


(iii)    the Site does not contain any Hazardous Substance at, on or under the
Site in amounts or concentrations that constitute a violation of Environmental
Laws; and


(iv)    Guarantor has obtained all Governmental Actions which are required of it
under all Environmental Laws.


(q)    Additional OFAC Representation. No Advance, nor the proceeds from any
Advance, has been or will be used, directly or indirectly, to lend, contribute,
provide or has or will be otherwise made available to fund any activity or
business in any Sanctioned Country or to fund any activity or business of any
Person located, organized or residing in any Sanctioned Country or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including Lessor, the Rent Assignees, the Arranger or
the Administrative Agent) of Sanctions.


(r)    Beneficial Ownership Certification. As of the Document Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.


(s)    Plan Assets. Guarantor represents and warrants as of the Document Closing
Date that Guarantor is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Advances or the Commitments.


(t)    Solvency. Guarantor is and, after the consummation of the transactions
contemplated by this Guaranty and the other Operative Documents, will be
solvent.


(u)    Ownership of Lessee. Guarantor owns, directly or indirectly, and has the
right to vote one hundred percent (100%) of the outstanding capital stock of
Lessee.


Section 8.    Affirmative Covenants. Guarantor shall comply with the following
covenants:


(a)    Information. Guarantor will deliver to Lessor and the Administrative
Agent for circulation to each of the Participants:




-11-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


(i)    promptly after they are publicly available, and in any event within
fifteen (15) days after they are required to be filed with the SEC after the end
of each fiscal year of Guarantor, a consolidated balance sheet of Guarantor and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and changes in stockholders’
equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on in accordance with
regulations of the SEC by KPMG LLP or other independent public accountants of
nationally recognized standing;


(ii)    promptly after they are publicly available, and in any event within
fifteen (15) days after they are required to be filed with the SEC after the end
of each of the first three quarters of each fiscal year of Guarantor, (x) a
consolidated balance sheet of Guarantor and its Consolidated Subsidiaries as of
the end of such quarter, setting forth in comparative form the figures at the
end of Guarantor’s previous fiscal year, (y) the related consolidated statement
of income for such quarter and for the portion of Guarantor’s fiscal year ended
at the end of such quarter, setting forth in comparative form the figures for
the corresponding quarter and the corresponding portion of Guarantor’s previous
fiscal year, and (z) the related consolidated statement of cash flows for the
portion of Guarantor’s fiscal year ended at the end of such quarter, setting
forth in comparative form the figures for the corresponding portion of
Guarantor’s previous fiscal year, certified by the chief financial officer or
the chief accounting officer of Guarantor (subject to normal year‑end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency as of the dates and for the periods indicated (except
for changes in generally accepted accounting principles concurred in by
Guarantor’s independent public accountants);


(iii)    simultaneously with the delivery of the financial statements referred
to in clauses (i) and (ii) above, a certificate of the chief financial officer,
the chief accounting officer, treasurer or any assistant treasurer of Guarantor
(x) setting forth in reasonable detail the calculations required to establish
whether Guarantor was in compliance with the requirements of Section 9(a) on the
date of such financial statements and (y) stating whether any Default exists on
the date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which Guarantor is taking or proposes to take
with respect thereto;


(iv)    within ten (10) days after any officer of Guarantor obtains knowledge of
any Default or Event of Default, a certificate of the chief financial officer or
the chief accounting officer of Guarantor setting forth the details thereof and
the action which Guarantor is taking or proposes to take with respect thereto;


(v)    promptly after the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S‑8 or
its equivalent), proxy statements or any other documents distributed by
Guarantor to its shareholders generally which contain equivalent information to
that contained in


-12-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


Forms 10‑K, 10‑Q and 8‑K (or their equivalents) or proxy statements, and reports
on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) which Guarantor shall have
filed with the SEC; provided, however, that such proxy statements or other
documents distributed by Guarantor to its shareholders need not be furnished so
long as Guarantor is a reporting company under the Exchange Act;


(vi)    except as would not reasonably be expected to cause a Material Adverse
Effect: if and within ten (10) Business Days after the date any member of the
ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which could reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA or knows that the plan administrator of any
Plan has given or is required to give notice of any reportable event with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of the imposition of complete or partial withdrawal liability under Title IV of
ERISA or notice that any Multiemployer Plan in which more than 100 employees of
members of the ERISA Group participate is insolvent or has been terminated
(within the meaning of Title IV of ERISA), or is in “endangered” or “critical”
status (within the meaning of Section 305 of ERISA), a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution due under any
Multiemployer Plan in which more than 100 employees of members of the ERISA
Group participate or under any Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement, any of which has
resulted in the imposition of a Lien under Section 430(k) of the Internal
Revenue Code or Section 303(k) of ERISA or could reasonably be expected to
result in such Plan becoming subject to the increased funding requirements under
Section 430 of the Internal Revenue Code or Section 303 of ERISA, a certificate
of the chief financial officer or the chief accounting officer of Guarantor
setting forth details as to such occurrence and action, if any, which Guarantor
or applicable member of the ERISA Group is required or proposes to take;


(vii)    as soon as reasonably practicable after any officer of Guarantor
obtains knowledge of the commencement of, or of a threat of the commencement of,
any actions, suits or proceedings against Guarantor or any of its Subsidiaries
before any court or arbitrator or any Governmental Authority which, if
determined adversely, could reasonably be expected to result in a Material
Adverse Effect or


-13-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


which in any manner questions the validity or enforceability of the Operative
Documents in any material respect, a certificate of the chief financial officer
or the chief accounting officer of Guarantor setting forth the nature of such
pending or threatened action, suit or proceeding and such additional information
with respect thereto as may be reasonably requested by any Participant; and


(viii)    from time to time such additional publicly available information
regarding the financial position or business of Guarantor and its Consolidated
Subsidiaries as any Participant through the Administrative Agent may reasonably
request.


Information required to be delivered pursuant to this Section 8(a) shall be
deemed to have been delivered to the Administrative Agent on the date that such
information has been posted on Guarantor’s website on the Internet at
http://www.nscorp.com/content/nscorp/en/investor‑relations/financial‑reports/sec‑filings.html
or is available on the website of the SEC at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice).
Information required to be delivered pursuant to this Section 8(a) may also be
delivered via the Platform or other electronic communication (in .pdf form)
pursuant to procedures approved by the Administrative Agent pursuant to
Section 15.3 of the Participation Agreement. Upon the release of any such
information, Guarantor shall provide a hard copy of such document as any
Participant may reasonably request from time to time.


(b)    Maintenance of Property; Insurance.     Guarantor will (i) keep, and will
cause each Significant Subsidiary to keep, all property deemed by Guarantor to
be necessary to its business in such order and condition as Guarantor shall
consider prudent, ordinary wear and tear excepted and (ii)    maintain insurance
(or self‑insurance) in such amounts as it reasonably deems necessary to carry on
its business on terms Guarantor reasonably deems appropriate.


(c)    Conduct of Business and Maintenance of Existence. Guarantor will
preserve, renew and keep in full force and effect its corporate existence,
except as permitted by Section 9(c), and its rights, privileges and franchises
reasonably deemed by Guarantor to be necessary in the normal conduct of
business, except where the failure to maintain such rights, privileges and
franchises could not be reasonably expected to result in a Material Adverse
Effect. Guarantor will cause each of its Significant Subsidiaries to continue to
engage in business of the same general type as now conducted by it, and will
cause each of them to preserve, renew and keep in full force and effect their
respective corporate existence and their respective rights, privileges and
franchises reasonably deemed by Guarantor to be necessary in the normal conduct
of business, except where the failure to maintain such rights, privileges and
franchises could not be reasonably expected to result in a Material Adverse
Effect. Nothing in this Section 8(c) shall prohibit a merger, consolidation or
share exchange pursuant to which any two corporations shall be combined into a
single corporation or the acquisition by any corporation of substantially all of
the assets of another corporation.


(d)    Compliance with Laws. Guarantor will comply, and cause each Subsidiary to
comply, in all material respects, with all Applicable Laws, ordinances, rules,
regulations, and requirements of Governmental Authorities (including, without
limitation, the Interstate Commerce


-14-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


Commission Termination Act of 1995, Environmental Laws, ERISA, Anti‑Corruption
Laws and applicable Sanctions, and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where such failure could not be reasonably expected
to result in a Material Adverse Effect.


(e)    Payment of Obligations. Guarantor will pay and discharge, and will cause
each Significant Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities (including, without
limitation, tax liabilities and claims of materialmen, warehousemen and the like
which if unpaid would by law give rise to a Lien not permitted by the Operative
Documents), except where the same may be contested in good faith by appropriate
proceedings or where the failure to pay such obligation or liability could not
be reasonably expected to result in a Material Adverse Effect, and will
maintain, and will cause each Significant Subsidiary to maintain, in accordance
with generally accepted accounting principles, appropriate reserves for the
accrual of any of the same.


(f)    Inspection of Property, Books and Records. Guarantor will keep, and will
cause each Significant Subsidiary to keep, proper books of record and account in
accordance with generally accepted accounting principles; and will permit, and
will cause each Subsidiary to permit, representatives designated in writing by
the Administrative Agent or Lessor (and, upon a Default or Event of Default, any
Rent Assignee), and subject to such limitations as Guarantor may reasonably
impose to insure safety or compliance with any applicable legal or contractual
restrictions, to visit and inspect any of their respective properties (other
than the Leased Property), to examine and make abstracts from any of their
corporate books and financial records and to discuss their respective affairs,
finances and accounts with their respective principal officers, all at such
reasonable times during normal business hours, after reasonable prior notice;
provided that, unless a Default or Event of Default shall have occurred and be
continuing, there shall be no more than two such inspections by the
Administrative Agent and Lessor taken as a whole during any fiscal year.


(g)    Anti‑Corruption Laws and Sanctions. Guarantor will maintain in effect and
enforce policies and procedures designed to promote and achieve compliance by
Guarantor, its Subsidiaries and their respective directors, officers and
employees with Anti‑Corruption Laws and the Sanctions, if any, applicable to
such Persons.


(h)    On-going KYC Obligation. Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Participant for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation


Section 9.    Negative Covenants. Guarantor shall comply with the following
covenants:


(a)    Leverage Ratio. The Leverage Ratio will not exceed, at any time on or
after the Document Closing Date, 65%.




-15-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


(b)    Negative Pledge. Neither Guarantor nor any Subsidiary will create, assume
or suffer to exist any Lien on (i) the Leased Property, other than Permitted
Liens, and (ii) any other asset now owned or hereafter acquired by it except:


(i)    Liens existing on the Document Closing Date that have attached (or that
hereafter attach, pursuant to agreements in effect on the date hereof, to assets
not owned by Persons subject to such agreements on the date hereof);


(ii)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;


(iii)    any Lien (created pursuant to an equipment trust agreement, conditional
sale agreement, chattel mortgage or lease or otherwise) on any asset or pool of
assets securing Debt incurred or assumed for the purpose of financing all or any
part of the cost of acquiring, constructing or rebuilding such asset or pool of
assets;


(iv)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into Guarantor or a Subsidiary and not created in
contemplation of such event;


(v)    any Lien existing on any asset prior to the acquisition thereof by
Guarantor or a Subsidiary and not created in contemplation of such acquisition;


(vi)    Liens created, assumed or existing on assets associated with real estate
development projects or development joint ventures (other than the Leased
Property);


(vii)    any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased (other than by
the Permitted Additional Amount) and is not secured by any additional assets
(other than any replacement assets);


(viii)    inchoate tax Liens;


(ix)    Liens arising in the ordinary course of its business, which (i) do not
secure Debt or Derivatives Obligations and (ii) do not, in the aggregate,
materially detract from the value of its material assets or materially impair
the use thereof in the operation of its business;


(x)    Liens on “margin stock” (as defined in the Margin Regulations), if and to
the extent that the value of such margin stock exceeds 25% of the total assets
of Guarantor and its Subsidiaries subject to this Section;




-16-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


(xi)    Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $100,000,000;


(xii)    Liens upon real and/or personal property, which property was acquired
after the Document Closing Date (by purchase, construction or otherwise) by
Guarantor or any of its Subsidiaries, provided that each of such Liens exists
only on such property and any proceeds or replacements thereof;


(xiii)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not in
excess of the greater of (x) 10% of Consolidated Total Capital and
(y) $600,000,000; and


(xiv)    Liens on assets of a Subsidiary to secure obligations owed by such
Subsidiary to Guarantor.


Notwithstanding the foregoing, neither Guarantor nor any Subsidiary will create,
assume, incur or suffer to exist any Lien otherwise permitted by this
Section (b) on any equity interest or Debt of Lessee now directly owned or
hereafter acquired to secure any Debt for money borrowed or Debt evidenced by a
bond, note, debenture or other evidence of indebtedness, without in any such
case making effective provision whereby all of the obligations owing hereunder
shall be secured equally and ratably with such Debt.


(c)    Consolidations, Mergers and Sales of Assets.


(i)    Guarantor will not (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any other Person; provided that Guarantor may
merge or consolidate with another Person or sell all or substantially all of its
assets to another Person if:


(A)    the Person surviving such merger or consolidation, or the Person that
acquires substantially all of Guarantor’s assets, is a business corporation
incorporated under the laws of a State of the United States of America;


(B)    the Person surviving such merger or consolidation, if not Guarantor, or
the Person that acquires substantially all of Guarantor’s assets, (i) executes
and delivers to the Administrative Agent and each of the Participants an
instrument in form reasonably satisfactory to the Administrative Agent pursuant
to which such Person assumes all of Guarantor’s obligations under the Operative
Documents as theretofore amended or modified, including the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on each Advance made to Guarantor pursuant to the
Operative Documents, the full and punctual payment of all other amounts payable
hereunder and


-17-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


the performance of all of the other covenants and agreements contained herein
and (ii) if requested by the Required Participants, delivers an opinion of
counsel reasonably satisfactory to the Required Participants (it being
understood that an opinion delivered substantially in the form provided on the
Document Closing Date shall be reasonably satisfactory), in each case after
giving effect to such merger, consolidation or sale of assets, as the case may
be; and


(C)    immediately after giving effect to such merger, consolidation or sale of
assets, no Default shall have occurred and be continuing and the representations
and warranties of Guarantor contained in this Guaranty and each other Operative
Document shall be true in all material respects (or, if qualified as to
materiality, in all respects) as if made immediately after such merger,
consolidation or sale of assets (except to the extent such representations and
warranties specifically relate to an earlier date, in which case, such
representations and warranties shall be true in all material respects (or, if
qualified as to materiality, in all respects) as of such earlier date).


It is understood that: (i) the reference in Section 7(d)(ii) to changes in
respect of Guarantor and its Consolidated Subsidiaries refers to changes from
the business and consolidated financial position of Norfolk Southern Corporation
and its Consolidated Subsidiaries at such date, including changes that occur as
a result of another Person becoming Guarantor pursuant to such a merger,
consolidation or sale of assets and (ii) the references in Section 16.1(m) of
the Lease and Section 5.1(p) of the Construction Agency Agreement to individuals
who were directors of Guarantor at any time before such a merger, consolidation
or sale of assets refer only to individuals who were directors of the Person who
was Guarantor at that time. No Person who was Guarantor shall be released from
any of its obligations hereunder upon the assumption of such obligations by
another Person. For purposes of this Section, the term “consolidate with” means
a transaction in which Guarantor and another corporation consolidate to form a
new corporation pursuant to the laws of their jurisdictions of incorporation and
in which Guarantor and such other corporation cease to exist as separate
corporate entities.


(ii)    Subject to subsection (i) above and subsection (iii) below, Guarantor
and its Subsidiaries will not sell, lease or otherwise transfer, directly or
indirectly, all or any substantial part of the assets of Guarantor and its
Subsidiaries, taken as a whole, to any other Person.


(iii)    Guarantor will at all times own, directly or indirectly, all of the
shares of capital stock or other ownership interests of Lessee, or the successor
thereto by merger, consolidation or share exchange or the Person, if any, who
has acquired substantially all of such corporation’s assets, except directors’
qualifying shares. Guarantor will cause Lessee to continue to own and operate
the railroads and any material related assets owned and operated by it on the
date hereof; provided that


-18-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


nothing in this Section shall prohibit dispositions (by sale, merger or
otherwise) by Lessee of (a) assets in the ordinary course of business or
(b) obsolete or unproductive assets.


(d)    Use of Proceeds. Guarantor shall cause the proceeds of each Advance made
to, or on behalf of, Lessee to be used exclusively for the purposes set forth in
the Operative Documents and as described in the applicable Advance Request. None
of the proceeds of any Advance shall be used (i) to purchase or carry “margin
stock” (as defined in the Margin Regulations) or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of Margin
Regulations, or (ii) directly or knowingly indirectly (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti‑Corruption Laws, or (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case, in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


(e)    Limitation on Subsidiary Debt. Guarantor will not permit any of its
Subsidiaries to incur or at any time be liable with respect to any Debt except:


(i)    Debt owing to Guarantor or a Subsidiary all of the outstanding common
stock of which (other than directors’ qualifying shares) is owned directly or
indirectly by Guarantor;


(ii)    Debt of Subsidiaries not otherwise permitted by this Section 9(e) in an
aggregate principal amount at any time outstanding not exceeding $1,250,000,000;


(iii)    Guarantees by any Subsidiary of Debt of its own Subsidiaries, provided
that the Debt guaranteed is permitted under this Section;


(iv)    Debt of any Person at the time such Person becomes a Subsidiary and not
incurred in contemplation of such event;


(v)    Debt of a Subsidiary in existence on the Document Closing Date and
extensions, renewals and refinancings thereof, provided that the principal
amount of such Debt is not increased except by an amount no greater than the
Permitted Additional Amount;


(vi)    Debt of a Subsidiary incurred in connection with the financing of any
asset, but solely to the extent that under the terms of such Debt the
obligations of such Subsidiary with respect to such Debt may be satisfied by
recourse only to such asset and the proceeds and replacements thereof;




-19-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


(vii)    obligations (contingent or otherwise) of any Subsidiary arising under
any swap contract or hedge agreement; provided that such obligations are (or
were) entered into in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets or property held or reasonably anticipated by such Person, and not for
purposes of speculation;


(viii)    Debt arising from the endorsement of instruments in the ordinary
course of business;


(ix)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; and


(x)    Debt of Subsidiaries incurred or assumed (in connection with an equipment
trust agreement, conditional sale agreement, chattel mortgage or lease or
otherwise) for the purpose of directly or indirectly financing all or any part
of the cost of acquiring, constructing or rebuilding any asset and any renewal,
extension or refinancing thereof; provided that the aggregate principal amount
of such Debt (other than extensions, renewals and refinancings that do not
increase the principal amount thereof except by an amount no greater than the
Permitted Additional Amount) incurred or assumed in any fiscal year of Guarantor
pursuant to this clause (x) shall not exceed $750,000,000.


(f)    Transactions with Affiliates. Guarantor will not, and will not permit any
Subsidiary to, directly or indirectly, pay any funds to or for the account of,
make any Investment in, lease, sell, transfer or otherwise dispose of any
assets, tangible or intangible, to, or participate in, or effect, any
transaction with, any Affiliate except on an arm’s‑length basis on terms no less
favorable in any material respect to Guarantor or such Subsidiary than could
have been obtained from a third party who was not an Affiliate; provided that
the foregoing provisions of this Section shall not prohibit (i) the declaration
or payment of any lawful dividend or other payment ratably in respect of all of
its capital stock of the relevant class, (ii) transactions entered into in the
ordinary course of business with joint ventures in which Guarantor has a direct
or indirect interest to the extent Guarantor has determined in its reasonable
judgment that the business purpose achieved by such transactions renders the
terms thereof reasonable or (iii) any payment under any tax sharing agreement
entered into among Guarantor and any of its Subsidiaries.


Section 10.    Successors and Assigns. This Guaranty shall be binding upon
Guarantor and upon Guarantor’s successors and assigns; and all references herein
to Guarantor shall be deemed to include any successor or successors, whether
immediate or remote, to such Person; provided that Guarantor shall not assign or
transfer any of its interests or obligations hereunder without the prior written
consent of Lessor.


Section 11.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
Applicable Laws, but if any provision of this Guaranty shall be prohibited by or
invalid thereunder, such provision shall be ineffective


-20-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Guaranty.


Section 12.    Submission to Jurisdiction; Service of Process. Guarantor: (a)
submits for itself and its property in any legal action or proceeding relating
to this Guaranty, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York sitting in the County of Manhattan, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof; (b) consents that any such action or proceedings may be brought to such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) agrees, to the fullest extent of Applicable Law, that service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address set forth below or at such other
address of which the other parties hereto shall have been notified; and (d)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right of any Beneficiary
to sue in any other jurisdiction.


Section 13.    Notices. All notices, demands, declarations, consents,
directions, approvals, instructions, requests and other communications required
or permitted by this Guaranty shall be in writing and shall be deemed to have
been duly given when addressed to the appropriate Person and delivered in the
manner specified in Section 15.3 of the Participation Agreement. The initial
address for notices to Guarantor is set forth beneath its signature below.


Section 14.    Amendment. This Guaranty may not be amended or modified or any of
its provisions waived, except in accordance with the terms of Section 15.5 of
the Participation Agreement.


Section 15.    Governing Law; Waiver of Jury Trial. This Guaranty shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to conflict of law principles which would require the application
of the laws of a jurisdiction other than the State of New York. Guarantor hereby
expressly waives any right to a trial by jury in any action or proceeding to
enforce or defend any rights under this Guaranty or under any amendment,
instrument, document or agreement delivered or which may in the future be
delivered in connection herewith or arising from any relationship existing in
connection with this Guaranty and agrees that any such action or proceeding
shall be tried before a court and not before a jury.


Section 16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Operative
Document), Guarantor acknowledges and agrees that: (i) (A) the services
regarding this Guaranty provided by the Administrative Agent and the
Participants are arm’s-length commercial transactions between Guarantor, on the
one hand, and the Administrative Agent and the Participants, on the other hand,
(B) Guarantor has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) Guarantor is capable
of evaluating, and understands and accepts, the terms, risks and conditions of


-21-

--------------------------------------------------------------------------------

Norfolk Southern Corporation        Guaranty


the transactions contemplated hereby and by the other Operative Documents; (ii)
(A) the Administrative Agent and each Participant is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Guarantor or any other Person and (B) neither the Administrative
Agent nor any Participant has any obligation to the Guarantor or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Operative Documents; and
(iii) the Administrative Agent and the Participants and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Guarantor, Lessee and their respective
Affiliates, and neither the Administrative Agent, nor any Participant has any
obligation to disclose any of such interests to Guarantor or any of its
Affiliates. To the fullest extent permitted by law, Guarantor hereby waives and
releases any claims that it may have against the Administrative Agent, or any
Participant with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.




-22-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
 
 
NORFOLK SOUTHERN CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:   /s/ Clyde H. Allison, Jr.                    
 
 
 
Name:   C.H. "Jake" Allison, Jr.              
 
 
 
Title:     Vice President and Treasurer     
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:   Three Commercial Place        
 
 
 
  Norfolk, VA 23510                 
 
 
 
 
 
 
 
Attention:   Vice President and Treasurer






